Case 20-21593-jrs           Doc 36   Filed 01/06/21 Entered 01/06/21 15:52:02         Desc Main
                                     Document      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

IN RE:                            :                  CASE NO: 20-21593-JRS
                                  :                  CHAPTER: 13
                                  :
GLENN MICHAEL HEAGERTY, JR.       :
     Debtor                       :
-------------------------------- --                  --------------------------------
WILMINGTON SAVINGS FUND           :
SOCIETY, FSB, AS OWNER TRUSTEE    :
OF THE RESIDENTIAL CREDIT         :
OPPORTUNITIES TRUST V-E,          :
     Movant,                      :
                                  :                  CONTESTED MATTER
vs.                               :
                                  :
GLENN MICHAEL HEAGERTY, JR.       :
NANCY J. WHALEY, Trustee          :
     Respondents.                 :

                               OBJECTION TO CONFIRMATION

        COMES NOW, Wilmington Savings Fund Society, FSB, as Owner Trustee of the

Residential Credit Opportunities Trust V-E, its successors or assigns, (hereinafter referred to as

“Movant”) and shows the Court that for reasons set out below, Movant objects to the

confirmation of the Debtor`s Plan;

                                                1.

        Movant asserts that it holds the first mortgage on Debtor’s property located at 2890

Willow Wisp Way Cumming, GA 30040 (hereinafter referred to as “Property”). The Debtor lists

his principle residence as 2890 Willow Wisp Way Cumming, GA 30040 (see “Voluntary

Petition” at Dkt. no. 1).

                                                2.

        Movant will timely file a Proof of Claim, on or before the Proof of Claim Bar Date,
Case 20-21593-jrs      Doc 36     Filed 01/06/21 Entered 01/06/21 15:52:02          Desc Main
                                  Document      Page 2 of 3



listing arrearages totaling approximately $130,149.93. The Debtor’s Plan lists Movant’s claim as

$192,000, values the property at $0 and lists an interest rate of 0% in section 3.2 of the Plan.

Movant’s lien is not set to mature until May 1, 2038.

                                                3.

       Movant objects to this treatment as an impermissible modification pursuant to 11 U.S.C.

§1322(b)(5).    Therefore, Movant objects to the Plan in its current form and requests that

confirmation of the Plan be denied.

       WHEREFORE, Wilmington Savings Fund Society, FSB, as Owner Trustee of the

Residential Credit Opportunities Trust V-E, its successors or assigns, prays that this Court

inquire as to the matters raised herein and deny confirmation of the Debtor`s Plan, or enter such

orders and require such further inquiry as may appear appropriate to the Court.

Dated: 1/6/21


/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
Case 20-21593-jrs       Doc 36     Filed 01/06/21 Entered 01/06/21 15:52:02          Desc Main
                                   Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Lisa F. Caplan of Rubin Lublin, LLC certify that I caused a copy of the Objection to
Confirmation to be filed in this proceeding by electronic means and to be served by depositing a
copy of the same in the United States Mail in a properly addressed envelope with adequate
postage thereon to the said parties as follows:

Glenn Michael Heagerty, Jr.
2890 Willow Wisp Way
Cumming, GA 30040

Nancy J. Whaley, Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

Executed on: 1/5/21

By:/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
